 Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.1 Filed 06/23/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

JANIS SHUMWAY, Individually,                        :
                                                    :
               Plaintiff,                           :
                                                    :
v.                                                  :   Case No.
                                                    :
K S T INC, A Corporation D/B/A ALLEN                :
PARK MOTOR LODGE,                                   :
                                                    :
            Defendant.                              :
_______________________________________/

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, JANIS SHUMWAY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, K

S T INC, A Corporation doing business as ALLEN PARK MOTOR LODGE, 14887 Southfield Rd.,

Allen Park, MI 48101, (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s

fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Tennessee, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps and primarily relies on a wheelchair when

               ambulating. Plaintiff requires accessible handicap parking spaces located closest to

               the entrances of a facility. The handicap and access aisles must be of sufficient width

               so that she can embark and disembark from a ramp into her vehicle. Routes

               connecting the handicap spaces and all features, goods and services of a facility must

               be level, properly sloped, sufficiently wide and without cracks, holes or other hazards
 Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.2 Filed 06/23/21 Page 2 of 12




           that can pose a danger of tipping, catching wheels or falling. These areas must be free

           of obstructions or unsecured carpeting that make passage either more difficult or

           impossible. Amenities must be sufficiently lowered so that Plaintiff can reach them.

           She has difficulty operating door knobs, sink faucets, or other operating mechanisms

           that tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that

           have unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks

           must be at the proper height so that she can put her legs underneath to wash her

           hands. She requires grab bars both behind and beside a commode so that she can

           safely transfer and she has difficulty reaching the flush control if it is on the wrong

           side. She has difficulty getting through doorways if they lack the proper clearance.

2.         Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

           "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

           determining whether places of public accommodation and their websites are in

           compliance with the ADA.

3.         According to the public property records, Defendant owns a place of public

           accommodation as defined by the ADA and the regulations implementing the ADA,

           28 CFR 36.201(a) and 36.104. The place of public accommodation that the

           Defendant owns is a place of lodging known as ALLEN PARK MOTOR LODGE,

           and is located at 14887 Southfield Rd., Allen Park, MI 48101, in the County of

           WAYNE, (hereinafter "Property" or “Subject Property”).

4.         Venue is properly located in this District because the subject property is located in

           this district.


                                              2
 Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.3 Filed 06/23/21 Page 3 of 12




5.         Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

           original jurisdiction over actions which arise from the Defendant’s violations of Title

           III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

           U.S.C. § 2201 and § 2202.

6.         As the owner of the subject place of lodging, Defendant is required to comply with

           the ADA. As such, Defendant is required to ensure that it's place of lodging is in

           compliance with the standards applicable to places of public accommodation, as set

           forth in the regulations promulgated by the Department Of Justice. Said regulations

           are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

           Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

           by reference into the ADA. These regulations impose requirements pertaining to

           places of public accommodation, including places of lodging, to ensure that they are

           accessible to disabled individuals.

7.         More specifically, 28 C.F.R. Section 36.302(e)(1) (the "Regulation"), promulgated

           by the Department of Justice pursuant to 42 U.S.C. Section 12182(b)(2)(A)(ii),

           imposes the following requirement:

           Reservations made by places of lodging. A public accommodation that owns,
           leases (or leases to), or operates a place of lodging shall, with respect to
           reservations made by any means, including by telephone, in-person, or through a
           third party -
                   (i) Modify its policies, practices, or procedures to ensure that individuals
                   with disabilities can make reservations for accessible guest rooms during
                   the same hours and in the same manner as individuals who do not need
                   accessible rooms;
                   (ii) Identify and describe accessible features in the hotels and guest rooms
                   offered through its reservations service in enough detail to reasonably



                                             3
 Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.4 Filed 06/23/21 Page 4 of 12




                   permit individuals with disabilities to assess independently whether a
                   given hotel or guest room meets his or her accessibility needs;
                   (iii) Ensure that accessible guest rooms are held for use by individuals
                   with disabilities until all other guest rooms of that type have been rented
                   and the accessible room requested is the only remaining room of that type;
                   (iv) Reserve, upon request, accessible guest rooms or specific types of
                   guest rooms and ensure that the guest rooms requested are blocked and
                   removed from all reservations systems; and
                   (v) Guarantee that the specific accessible guest room reserved through its
                   reservations service is held for the reserving customer, regardless of
                   whether a specific room is held in response to reservations made by others.

8.         This regulation was promulgated pursuant to 42 U.S.C. Section 12182(b)(2)(A)(ii)

           and became effective March 15, 2012.

9.         Defendant, either itself or by and through a third party, accepts reservations for its

           hotel online through one or more websites. (Hereinafter "websites" or "ORS".)

           The purpose of this ORS is so that members of the public may reserve guest

           accommodations and review information pertaining to the goods, services,

           features, facilities, benefits, advantages, and accommodations of the Property. As

           such, these websites are subject to the requirements of 28 C.F.R. Section

           36.302(e).

10.        Since prior to the filing of the instant lawsuit, Plaintiff has plans to travel to and

           throughout the state. She intends to visit in the summer of 2022. She will need to

           stay in area hotels and the failure of this and other hotels deprive her of the

           information she needs to make a meaningful choice in determining in which hotel

           she can stay.

11.        Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

           purpose of reviewing and assessing the accessible features at the Property and


                                              4
Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.5 Filed 06/23/21 Page 5 of 12




          ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

          her accessibility needs for the purpose of planning her upcoming trip. However,

          Defendant failed to comply with the requirements set forth in 28 C.F.R. Section

          36.302(e) and failed to provide the third parties with the information required to

          comply with this regulation. Defendant thereby violated 42 U.S.C. Section

          12182(a) and 42 U.S.C. Section 12182(b)(2)(A)(ii). As a result, Plaintiff was

          deprived the same goods, services, features, facilities, benefits, advantages, and

          accommodations of the Property available to the general public. Specifically;

          A. The website located at: www.expedia.com did not comply with the

          Regulation because it did not identify accessible rooms, did not allow for booking

          of accessible rooms and provided insufficient information as to whether the rooms

          or features at the hotel are accessible. Hotel amenities, room types and amenities

          are all listed in detail. No information was given about accessibility in the hotel

          other than the statements "Accessible bathroom (select rooms)", "In-room

          accessibility (select rooms)", "Stair-free path to entrance", "Upper floors

          accessible by stairs only", "Wheelchair accessible (may have limitations)";

          B. The website located at: www.hotels.com did not comply with the Regulation

          because it did not identify accessible rooms, did not allow for booking of

          accessible rooms and provided insufficient information as to whether the rooms or

          features at the hotel are accessible. Hotel amenities, room types and amenities are

          all listed in detail. No information was given about accessibility in the hotel other

          than the statements "Accessible bathroom", and "In-room accessibility";


                                            5
Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.6 Filed 06/23/21 Page 6 of 12




          C. The website located at: www.booking.com did not comply with the Regulation

          because it did not identify accessible rooms, did not allow for booking of

          accessible rooms and provided insufficient information as to whether the rooms or

          features at the hotel are accessible. Hotel amenities, room types and amenities are

          all listed in detail. No information was given about accessibility in the hotel other

          than the statement "Entire unit located on ground floor";

          D. The website located at: www.orbitz.com did not comply with the Regulation

          because it did not identify accessible rooms, did not allow for booking of

          accessible rooms and provided insufficient information as to whether the rooms or

          features at the hotel are accessible. Hotel amenities, room types and amenities are

          all listed in detail. No information was given about accessibility in the hotel other

          than the statements "Accessible bathroom (select rooms)", "In-room accessibility

          (select rooms)", "Stair-free path to entrance", "Upper floors accessible by stairs

          only", "Wheelchair accessible (may have limitations)";

          E. The website located at: www.priceline.com did not comply with the

          Regulation because it did not identify accessible rooms, did not allow for booking

          of accessible rooms and provided insufficient information as to whether the rooms

          or features at the hotel are accessible. Hotel amenities, room types and amenities

          are all listed in detail. No information was given about accessibility in the hotel

          other than the statement "Facilities for disabled guests available"; and,

          F. The website located at: www.travelocity.com did not comply with the

          Regulation because it did not identify accessible rooms, did not allow for booking


                                            6
 Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.7 Filed 06/23/21 Page 7 of 12




           of accessible rooms and provided insufficient information as to whether the rooms

           or features at the hotel are accessible. Hotel amenities, room types and amenities

           are all listed in detail. No information was given about accessibility in the hotel

           other than the statements "Accessible bathroom (select rooms)", "In-room

           accessibility (select rooms)", "Stair-free path to entrance", "Upper floors

           accessible by stairs only", "Wheelchair accessible (may have limitations)".

12.        In the near future, Plaintiff intends to revisit Defendant's online reservations

           system in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this

           respect, Plaintiff maintains a system to ensure that she revisits the online

           reservations system of every hotel she sues. By this system, Plaintiff maintains a

           list of all hotels she has sued with several columns following each. She

           continually updates this list by, among other things, entering the dates she did visit

           and plans to again visit the hotel's online reservations system. With respect to

           each hotel, she visits the online reservations system multiple times prior to the

           complaint being filed, then visits again shortly after the complaint is filed. Once a

           judgment is obtained or settlement agreement reached, she records the date by

           which the hotel's online reservations system must be compliant and revisits when

           that date arrives. She also intends to revisit the ORS for the purpose of comparing

           hotels and their accessible features in determining in which hotel she can stay

           during her upcoming trip.




                                             7
 Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.8 Filed 06/23/21 Page 8 of 12




13.        Plaintiff is continuously aware that the subject websites remain non-compliant and

           that it would be a futile gesture to revisit the websites as long as those violations

           exist unless she is willing to suffer additional discrimination.

14.        The violations present at Defendant's websites infringe Plaintiff's right to travel

           free of discrimination and deprive her of the information required to make

           meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

           frustration and humiliation as the result of the discriminatory conditions present at

           Defendant's website. By continuing to operate the websites with discriminatory

           conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

           and deprives Plaintiff the full and equal enjoyment of the goods, services,

           facilities, privileges and/or accommodations available to the general public. By

           encountering the discriminatory conditions at Defendant's website, and knowing

           that it would be a futile gesture to return to the websites unless she is willing to

           endure additional discrimination, Plaintiff is deprived of the same advantages,

           privileges, goods, services and benefits readily available to the general public. By

           maintaining websites with violations, Defendant deprives Plaintiff the equality of

           opportunity offered to the general public. Defendant's online reservations system

           serves as a gateway to its hotel. Because this online reservations system

           discriminates against Plaintiff, it is thereby more difficult to book a room at the

           hotel or make an informed decision as to whether the facilities at the hotel are

           accessible.




                                              8
 Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.9 Filed 06/23/21 Page 9 of 12




15.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a

           result of the Defendant’s discrimination until the Defendant is compelled to

           modify its websites to comply with the requirements of the ADA and to

           continually monitor and ensure that the subject websites remain in compliance.

16.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendant’s non-compliance with the ADA with respect to these

           websites. Plaintiff has reasonable grounds to believe that she will continue to be

           subjected to discrimination in violation of the ADA by the Defendant.

17.        The Defendant has discriminated against the Plaintiff by denying her access to,

           and full and equal enjoyment of, the goods, services, facilities, privileges,

           advantages and/or accommodations of the subject website.

18.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided by the

           ADA as requested herein.

19.        Defendant has discriminated against the Plaintiff by denying her access to full and

           equal enjoyment of the goods, services, facilities, privileges, advantages and/or

           accommodations of its place of public accommodation or commercial facility in

           violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

           Defendant continues to discriminate against the Plaintiff, and all those similarly

           situated by failing to make reasonable modifications in policies, practices or

           procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with


                                             9
Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.10 Filed 06/23/21 Page 10 of 12




             disabilities; and by failing to take such efforts that may be necessary to ensure that

             no individual with a disability is excluded, denied services, segregated or

             otherwise treated differently than other individuals because of the absence of

             auxiliary aids and services.

20.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

             12205 and 28 CFR 36.505.

21 .         Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

             subject websites to make them readily accessible and useable to the Plaintiff and

             all other persons with disabilities as defined by the ADA and 28 C.F.R. Section

             36.302(e); or by closing the websites until such time as the Defendant cures its

             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

       a.    The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       b.    Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websites to ensure that it remains in compliance with said requirement.




                                               10
Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.11 Filed 06/23/21 Page 11 of 12




     c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

           § 12205.

     d.    Such other relief as the Court deems just and proper, and/or is allowable under

           Title III of the Americans with Disabilities Act.

           Respectfully Submitted,

                                          The Plaintiff, JANIS SHUMWAY,

                                          By: /s/ L. Kay Wilson
                                          L. Kay Wilson, Esq.
                                          CT Juris No: 410950
                                          CT Fed Juris No: ct16084
                                          WILSON LAW LLC
                                          2842 Main St., #332
                                          Glastonbury, CT 06033
                                          (860)559-3733
                                          Wilson@KayWilsonLaw.com

                                          LOCAL COUNSEL FOR PLAINTIFF:
                                          Amale Knox, Esq.
                                          The Law Firm of Amale Knox, P.L.L.C.
                                          330 Harrison St.
                                          Pontiac, MI 48341
                                          amale.knox.esq@gmail.com
                                          Phone: (248) 719-1001
                                          Fax: (833) 236-9358
Case 2:21-cv-11480-NGE-EAS ECF No. 1, PageID.12 Filed 06/23/21 Page 12 of 12




                                     2
